Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1, 10-12, 14, 28-29, 39-40, 43, 79, 84 and 86 in the reply filed on 5/20/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious burden in searching all claims together.  This is not found persuasive because in this case because the applicant is seemingly arguing against the requirements for examination for US filed applications. However, this is a nationals stage entry of the foreign application and the restriction process follows the guidelines set forth by the International Search Authority wherein applications may be restricted if it is shown that there is a lack of unity of invention, which the examiner properly showed and the applicant did not effectively overcome.
The requirement is still deemed proper and is therefore made FINAL.
It is further noted that claim 84 is dependent upon a withdrawn claim 81. Therefore claim 84 is reasonably withdrawn as well.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11-12, 14, 28-29, 39-40, 43, 79 and 86  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mullick et al. (WO2016/095042).

Regarding claims 1, 11-12 and 79, Mullick teaches admixing a macromolecule that reads on the compounds of I-XXI (cover drawing) that is mixed with a base polymer (pg. 6, lines 16-25).  Further it is noted that Mullick teaches using substantially overlapping amounts of the macromolecule (as cited above), as are later claimed in the current application (claim 79) in conjunction with the same base polymers described in the current specification.  As such, the prior art composition would logically function in the manner claimed.   The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112. Furthermore, each claim must include all elements which applicant has described as essential. See, e.g., Johnson Worldwide Assoc. Inc. v. Zebco Corp., 175 F.3d at 993, 50 USPQ2d at 1613; MPEP 2163, Section II, Subsection A, Subsection 3, Subsection (b).
Regarding claim 14, Mullick further teaches using his invention in conjunction with monoclonal antibodies which are antimicrobial (pg. 11, lines 8-28).
Regarding claim 28, Mullick teaches using his coating system in conjunction with medical implants (see pg. 18, Medical Articles) and wherein the test periods implied for the use of the coating system of Mullick would read on the time frame claimed (see pg. 33, Measurement of Immobilization and/or Denaturation of a Biologic on the Surface).
Regarding claim 29, the teachings of Mullick read upon steps (i) and (ii) being performed simultaneously and wherein the implant provides the antimicrobial agent as cited above.
Regarding claims 39-40 and 43 Mullick further teaches the use of compounds that would read upon the claimed structures (claim 1) and the base polymer may be polyurethane (claim 63).
Regarding claim 86, Mullick further teach ex vivo testing (as cited above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mullick et al. (WO2016/095042) in view of Estrand et al. (US8574604).
Regarding claim 10, the teachings of Mullick are as shown above. Mullick fails to teach contacting the implant surface with urine although it is noted that Mullick does teach wherein the implant may be a catheter.  However, Estrand teaches that urinary catheters are a type of catheter and medical device (see col. 15, Shaped Articles)  that are known to be coated with coating to those similar to the type of Mullick (see figures) and are combined with base polymers for controlling biological activity of the medical device.   Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the urinary catheter of Estrand as the medical device of Mullick as a use of a known coating technique to improve similar catheters in the same way. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717